DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1, lines 14-17 recites “wherein the core wire has a front end side small-diameter portion, and a large-diameter portion having an outer diameter larger than an outer diameter of the front end side small-diameter portion and located on the base end side relative to the front end side small-diameter portion” (emphasis added). It would be clearer if the limitation above is amended to read “wherein the core wire has a front end side small-diameter portion, and a large-diameter portion having an outer diameter larger than an outer diameter of the front end side small-diameter portion and located on a base end side  of the front end side small-diameter portion” (see Fig. 1).
	Claim 2, lines 2-3 recite “the core wire has a base end side small-diameter portion having an outer diameter smaller than the outer diameter of the large-diameter portion and located on the base end side relative to the large-diameter portion.” (emphasis added). It would be clearer if this limitation is amended to read “the core wire further has a base end side small-diameter portion having an outer diameter smaller than the outer diameter of the large-diameter portion and located on a base end side of the large-diameter portion.” (see Fig. 5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigishi (US 20170105742).
Referring to claim 1, Nishigishi discloses a catheter comprising: 
a first hollow shaft made of a first material (para [0024]: “The hollow shaft 20 may form a tube comprising, for example, a resin such as polyamide, polyamide elastomer, polyolefine, polyester or polyester elastomer. Further, a material of the proximal end side of the hollow tube 20 may be different from that of a distal end side of the hollow tube 20.” The “a distal end side of the hollow tube has been interpreted as second hollow shaft. Thus, the proximal end side of the hollow tube has been interpreted as the first hollow shaft. Fig. 1A is reproduced and annotated below); 
a second hollow shaft made of a second material, and connected to a front end of the first hollow shaft (para [0024]: “The hollow shaft 20 may form a tube comprising, for example, a resin such as polyamide, polyamide elastomer, polyolefine, polyester or polyester elastomer. Further, a material of the proximal end side of the hollow tube 20 may be different from that of a distal end side of the hollow tube 20.” See annotated figure below. Attention is directed to Fig. 1A, which is reproduced and annotated below, the figure show the hollow shaft 20 has an RX port 21. Based on the disclosure in paragraph [0024] examiner contends that one of ordinary skill in the art would understand that the second hollow shaft should be attached to the first hollow shaft at a location on the right side of the RX port); 
a mesh member 30 with a tubular shape (Fig. 1A and para [0025]), the mesh member being connected to a front end 22 of the second hollow shaft and configured to expand and contract in a radial direction; 
a front end tip 40 (Fig. 1A) connected to a front end of the mesh member 30; and a core wire 50 having a front end connected to the front end of the mesh member and/or connected to the front end tip (Fig. 1A), the core wire extending inside the mesh member, inside a lumen of the second hollow shaft, and inside a lumen of the first hollow shaft so that a base end of the core wire is located on a base end side of the catheter relative to a base end of the first hollow shaft (Fig. 1A), wherein the core wire 50 has a front end side small-diameter portion (the portion between lead line 35 to lead line 37 as shown in Fig.1A), and a large-diameter portion having an outer diameter larger than an outer diameter of the front end side small-diameter portion and located on the base end side relative to the front end side small-diameter portion (the portion at lead line 22 or 23 to lead line 60 as shown in Fig. 1A), and at least a portion of the 

    PNG
    media_image1.png
    528
    797
    media_image1.png
    Greyscale


Referring to claim 3, Nishigishi discloses the catheter according to claim 1, wherein the second hollow shaft has a communication pore 21 (see Fig. 1A, which is reproduced above) communicating between the lumen of the second hollow shaft and an outside of the catheter, the communication pore 21 being located between the front end of the second hollow shaft and a base end of the second hollow shaft in a long axis direction of the second hollow shaft, and the large-diameter portion of the core wire 50 is arranged to extend from at least a base end of the communication pore 21 through 

Referring to claim 4, Nishigishi discloses the catheter according to claim 3, wherein the front end side small-diameter portion of the core wire 50 is arranged to extend from at least a front end of the communication pore 21 through the front end of the second hollow shaft in the long axis direction in the state where the mesh member remains radially contracted (see annotated figure above). 

Referring to claim 5, Nishigishi discloses the catheter according to claim 1, wherein the large-diameter portion is arranged to extend from a base end of the second hollow shaft (see annotated figure above) through the front end of the second hollow shaft in a long axis direction in the state where the mesh member remains radially contracted (see annotated figure above). 

Referring to claim 6, Nishigishi discloses the catheter according to claim 1, wherein an outer diameter of a front end of the front end side small-diameter portion is smaller than an outer diameter of a base end of the front end side small-diameter portion (para [0029]: “The core wire 50 includes a tapered metal wire material having a circular cross section and a decreased diameter toward the distal end.” ). 

Referring to claim 7, Nishigishi discloses the catheter according to claim 1, wherein the first material is metal, and the second material is resin (para [0024]: “The hollow shaft 20 may form a tube comprising, for example, a resin such as polyamide, polyamide elastomer, polyolefine, polyester or polyester elastomer. Further, a material of the proximal end side of the hollow tube 20 may be different from that of a distal end side of the hollow tube 20.”)

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771